Citation Nr: 1411098	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  12-25 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus including as secondary to service-connected history of urethral stricture and hypertension.  


ATTORNEY FOR THE BOARD

John Francis, Counsel 












INTRODUCTION

The Veteran served on active duty from February 1975 to September 1993. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri. 

The Veterans Benefits Management System and Virtual VA paperless claims processing system contain additional evidence relevant to this appeal.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a September 2012 substantive appeal, the Veteran requested a hearing before the Board by videoconference from the RO.  He withdrew the request in writing in November 2012 but renewed the request in correspondence to the Board in January 2014 prior to a decision on the appeal.  As the request was timely received, it is granted.  38 C.F.R. §§ 20.700, 20.704 (2013).  

Accordingly, these matters are hereby REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing at the next appropriate opportunity.   

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).






